Exhibit 10.6

 

Date:    February 11, 2008 To:    Mary Budge From:    John McNulty Re:   
Separation and Release Agreement

As we discussed, a decision for a change in leadership in the Legal Department
has been reached and as such your employment with the company is being
terminated. By mutual agreement, you and I have agreed that your position will
be transitioned out and as such, your employment will terminate effective
April 4, 2008. It is expected that during your transition period you will
continue to faithfully conduct yourself in a professional manner and complete
all agreed upon tasks by March 31, 2008.

You will be paid your base pay through April 4, 2008, and for any unused,
accrued vacation. You are entitled to your earned Q1 MIP bonus which will be
paid out in accordance with the normal payroll on April 30th. Your medical
benefits will be paid through April 30, 2008. You will be notified of your
rights to continue benefits for up to eighteen (18) months under COBRA. You have
ninety (90) days from your termination date to exercise any vested stock
options. You will also be provided an outplacement program to assist you in your
transition to new employment. You must begin your outplacement program within 60
days from your termination date. After that date, the outplacement services will
no longer be available to you.

In addition, if you sign this Separation and Release Agreement, you will receive
a lump sum payment of $367,000 severance pay calculated on your base salary less
required deductions, including deductions for applicable state and federal
taxes. This lump sum payment will be made on April 4, 2008. The company will
also continue your medical, dental, and vision (as applicable) by paying your
COBRA premiums through March 31, 2009. Following IRS rules, these costs will be
added as income on your W2. If you become employed within this period and are
entitled to equal or better benefits with your new employer, you agree to notify
the company to terminate the continuation of COBRA benefits. You can continue
your COBRA coverage at your own expense per federal guidelines. In addition,
your stock options and/or restricted stock awards shall continue to vest during
the twelve (12) month period commencing April 4, 2008. You will have ninety
(90) days from April 3, 2009 to exercise any vested stock options. In the event
that an “Event” is announced (as defined in the 2002 Stock Incentive Plan) prior
to April 3, 2009, and subsequently closes, your shares shall immediately become
fully vested and nonforfeitable effective as of immediately prior to and
contingent upon consummation of the Event. In addition, you may keep your
laptop, Sprint card and cell phone (services after April 4, 2008 shall be at
your expense).

Pursuant to your Employment Agreement you agreed to preserve as confidential all
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of Secure Computing or any of its
employees, clients, consultants or licensees. Moreover, you agree for a period
of twelve (12) months after your termination not to, directly or indirectly
through others, solicit, recruit, or encourage any Secure Computing employees to
leave their employment.

Other than form documents you created throughout your employment with the
Company, please do not keep in your possession, recreate or deliver to anyone
else any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by you during the course of your employment with Secure
Computing or otherwise belonging to Secure.



--------------------------------------------------------------------------------

Your signature below indicates that you hereby fully and completely release and
waive any and all claims, complaints, causes of action or demands of whatever
kind which you have or may have against the Company and all its predecessors,
successors, assigns, subsidiaries, officers, employees, and agents arising out
of any action, conduct, decision, behavior, or events occurring to the date of
your signature on this letter, except as is set forth below, including, but not
limited to, the terms, conditions, and circumstances of your employment and the
termination of your employment.

This letter extends to but is not limited to all claims, whether based on
statutory or common law claims, for age, disability, or other forms of
employment discrimination, including claims arising under or based on Title VII
of the Civil Rights Act of 1964 as amended, the Civil Rights Act of 1967 as
amended, the Older Workers Benefit Protection Act, the Equal Pay Act as amended,
the Age Discrimination in Employment Act as amended, the Family Medical Leave
Act of 1993, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Fair Labor Standards Act, the Minnesota Human Rights Act, and workers’
compensation non-interference or non-retaliation statutes or any other
applicable federal, state or local employment discrimination statute or
ordinance. You further understand that this Release extends to but is not
limited to all claims that you may have for wrongful discharge, defamation,
assault, battery, negligent or intentional infliction of emotional distress,
breach of contract, promissory estoppel, fraud, impairment of economic
opportunity, or any other theory, whether legal or equitable.

This letter will not and does not impair or apply to any existing rights you
have under present existing employee benefit plans of the Company or pursuant to
this letter.

By signing below, you acknowledge that you fully understand and accept the terms
of this letter and Release and represent and agree that your signature is
freely, voluntarily and knowingly given. The terms of this letter and Release
shall be open for acceptance by you for a period of twenty-one (21) days after
the date set forth above, during which time you may consider whether or not you
accept the terms of this letter and Release and have had the opportunity to
obtain the advice of legal counsel of your choice, and you are hereby advised to
do so, with respect to the meaning and effect of the terms herein. You further
understand that you have a right to rescind the terms of the Release for any
reason within seven (7) calendar days after the date you sign below. If you
elect to rescind the terms of the Release, you shall provide written notice of
this election to the Vice President of Human Resources, Secure Computing
Corporation, Paul Hawes.

You further agree that you will not discuss or disclose, other than your
immediate family members, legal advisors and financial advisors, the terms of
this Release or any facts upon which you could allege misconduct on the part of
the Company. Any breach in this regard could result in a legal claim for damages
against you.

You are signing this Separation and Release Agreement in consideration of the
severance the Company is providing.

I appreciate the contributions you have made to Secure Computing Corporation. I
wish you success in all your future endeavors.

I understand and accept the terms of this Separation and Release Agreement.

 

/s/ Mary Budge

    2/12/08     Date